NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 12/09/2021.  Claims 1-20 are pending in the Application with independent Claims 1 and 11. 
Continuity/ Priority Information
The present Application 16883763, filed 05/26/2020 is a continuation of 15954138, filed 04/16/2018, now U.S. Patent No. 10,666,297, which Claims Priority from Provisional Application 62485677, filed 04/14/2017. 

   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021, and 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,666,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render obvious, a method and apparatus as recited among other limitations in the independent Claims 1 and 11, 
“incrementally calculating, responsive to sequential reception of each symbol of the plurality of symbols of the message, two local multi-bit syndrome values, each local multi-bit syndrome value incremented according to (i) the set of output bits generated for each data symbol and (ii) a corresponding one of the two multi-bit error correction check words” and “applying one local multi-bit syndrome value to the set of output bits in the identified location of the deserialization buffer, the one local multi-bit syndrome values associated with the row of all one elements in the check matrix”.
Consequently, Claims 1-20 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/
Primary Examiner, Art Unit 2111
Date: January 20, 2022
Allowability Notice 20220110
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov